Title: From Thomas Jefferson to the Virginia Delegates in Congress, 18 January 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmond Jan. 18. 1781.

I inclose you a resolution of Assembly directing your Conduct as to the navigation of the Missisippi.
The loss of powder lately sustained by us (about 5 tons) together with the quantities sent on to the Southward have reduced our stock very low indeed. We lent to Congress in the course of the last year (previous to our issues for the Southern army) about ten tons of powder. I shall be obliged to you to procure an order from the board of war for any quantity from five to ten tons to be sent us immediately from Philadelphia or Baltimore, and to enquire into and hasten from time to time the execution of it. The Stock of Cartridge paper is nearly exhausted. I do not know whether Capt. Irish or what other officer should apply for this. It is essential that a good stock should be forwarded and without a moments delay. If there be a rock on which we are to split, it is the want of Muskets, bayonets and cartouch boxes.

The occurrences since my last to the President are not of any magnitude. Three little rencounters have happened with the enemy. In the first General Smallwood led on a party of two or three hundred Militia and obliged some armed vessels of the enemy to retire from a prize they had taken at Broadway’s, and renewing his attack the next day with a 4 ℔r. or two (for in the first day he had only muskets) he obliged some of their vessels to fall down from City point to their main fleet at Westover. The enemy’s loss is not known. Ours was 4 men wounded. One of the evenings during their encampment at Westover and Berkeley their Light horse surprized a party of about 100 or 150 Militia at Charles City Courthouse killed and wounded 4 and took as has been generally said about 7 or 8. On Baron Steuben’s approach towards Hood’s they embarked at Westover; the wind which till then had set directly up the river from the time of their leaving James Town, shifted in the moment to the opposite point. Baron Steuben had not reached Hood’s by 8 or ten miles when they arrived there. They landed their whole army there in the night Arnold attending in person. Colo. Clarke (of Kaskaskias) had been sent on with 240 men by Baron Steuben, and having properly disposed of them in ambuscade gave them a deliberate fire which killed 17 on the spot and wounded 13. They returned it in confusion by which we had 3 or 4 wounded, and our party being so small and without bayonets, were obliged to retire on the enemy’s charging with bayonets. They fell down to Cobham, from whence they carried all the tobacco there (about 60 hhds.) and the last intelligence was that on the 16th they were standing for Newports news. Baron Steuben is of opinion they are proceeding to fix a post in some of the lower Counties. Later information has given us reason to believe their force more considerable than we at first supposed. I think since the arrival of the three transports which had been separated in a storm, they may be considered as about 2000 strong. Their naval force according to the best intelligence is the Charon of 44 guns, Commodore Symmonds; the Amphitrite, Iris, Thames and Charles town Frigates, the Fowey of 20 guns, 2 sloops of war, a privateer Ship and 2 brigs. We have about 3700 militia embodied, but at present they are divided into three distant encampments: one under General Weedon at Fredericksburg for the protection of the important works there; another under General Nelson at and near Wmsburg; and a third under Baron Steuben at Cabbin point. As soon as the enemy fix themselves these will be brought to a point.

I have the honor to be with very great respect, Gentlemen your most obedt. servt.,

Th: Jefferson

